Citation Nr: 1751942	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO. 14-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a left knee injury with degenerative changes.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2016 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's residuals of a left knee injury with degenerative changes, effective from February 17, 2011. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2015, the Board remanded the claim for further development. Additional development is required for compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was afforded a VA examination in March 2016. However, the March 2016 VA examination report indicates that the Veteran was examined via Video Telehealth; therefore he was not provided an in-person examination. Furthermore, while the left knee was also discussed in the examination report, the VA examiner indicated that the claimed condition pertaining to the examination was the current severity of the right knee; not the left knee on appeal. 

In a June 2017 statement, the Veteran asserted that he was willing and able to report to a VA examination. Correspondence from VA dated July 14, 2017 notified the Veteran that the VA medical facility nearest to him was asked to schedule an examination in connection with the claim and that the VA medical facility will notify the Veteran of the date, time, and place of examination. 

The record indicates that a subsequent VA examination for the knee was requested on July 13, 2017, however it reflects that the examination was cancelled and "Veteran refused exam" was the reason provided. It was also noted that the Veteran's wife, who drives the Veteran, was on vacation and would return on August 18th. The Veteran requested to resubmit the examination request on July 18, 2017. An examination request worksheet initiated on August 31, 2017, shows that the Veteran's right ankle, left knee, right knee, and depression needed to be examined and examinations were requested. A September 2017 Compensation and Pension examination inquiry revealed that the examinations were canceled on September 18, 2017 due to the Veteran's failure to RSVP. In an October 2017 letter, the Veteran reported that he had just received the letter from VA in regard to missing an examination. The Veteran contended that he was not notified to report to an examination and that had he received notification, he would be on time and willing to report to an examination. The Veteran requested that an examination be rescheduled.

A remand is required to ensure that the Veteran is scheduled and properly notified for a new VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected residuals of a left knee injury with degenerative changes. Notification of the examination should be sent to the Veteran's most recent address, as noted in the Veteran's October 2017 correspondence to VA and in the Veterans Appeals Control and Locator System (VACOLS).

2. After the above is complete, readjudicate the Veteran's claim for a higher evaluation. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

